Citation Nr: 1818939	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to an effective date earlier than January 20, 2004 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 70 percent for service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from September 1960 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Due to the location of the Veteran's current residence, the jurisdiction of his claims file is now with the RO in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes that, during the Veteran's appeal, the RO issued a rating decision in December 2014 in which was granted a higher disability rating of 70 pecent for the Veteran's service-connected PTSD effective August 5, 2014.  In January 2015 the Veteran submitted a Notice of Disagreement seeking an earlier effective date as to the award of the 70 percent disability rating.  However, in July 2015, the Veteran submitted a new Notice of Disagreement in which he disagreed with not only the effective date assigned but also the disability rating assigned.  Thus, the July 2015 Notice of Disagreement also initiated an appeal for a higher disability rating in excess of 70 percent for his service-connected PTSD.  In an April 2016 rating decision, the RO granted an earlier effective date for the award of the 70 percent disability rating to January 20, 2004, the date of the grant of service connection for PTSD.  Consequently, the RO's decision represents a full grant of the benefit sought by the Veteran's Notice of Disagreement as to an earlier effective date as the date assigned is the date the Veteran's claim for service connection was received (as discussed in further detail below).  However, the Veteran's appeal seeking a disability rating in excess of 70 percent is still pending and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The earliest date that a claim for service connection for PTSD can be construed to have been received is January 20, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 20, 2004 for service connection for PTSD are not met.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, and 5110 (2012); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an effective date of service connection for his PTSD of October 21, 1999 with a disability rating of 10 percent, and an increase in his disability rating to 20 percent effective September 29, 2003.  The basis of his argument is that "I received a decision on my claim dated 2-8-05 granting PTSD and stating that you determined that I was entitled to an earlier effective date of 10/21/99 at 10% and also increasing my PTSD to 20% effective 9/29/03."  He further states he submitted additional argument and evidence as to why he disagreed with the VA's decision and why he should have been granted a higher percentage for his PTSD, but instead VA processed his claim as a new one for service connection for PTSD, which was incorrect, and denied the claim.  So he submitted a Notice of Disagreement and eventually perfected an appeal maintaining all the while that he was already service-connected for PTSD at 10 percent since October 1999.  See February 2010 Notice of Disagreement.   

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 (2012) and 38 C.F.R. § 3.400 (2017).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

38 U.S.C. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

In the present case, the facts are not really in dispute.  In his Notice of Disagreement, the Veteran agrees that he did not submit an initial claim for PTSD until February 12, 2004:  "I initially submitted my claim for PTSD on 2-12-04."  In fact, he states that he had a claim pending and requested that his claim be amended to include PTSD on that date.  The RO, however, has apparently accepted a statement the Veteran submitted on January 20, 2004 setting forth his in-service stressful events as a claim for PTSD, actually providing a date of claim a few weeks prior to the date the Veteran has identified as when he filed his claim.  

The Veteran has not contended that he filed a claim for service connection for PTSD in October 1999.  The whole basis of his argument for an earlier effective date is based upon his receipt of this "decision" from VA that granted an earlier effective date for PTSD.  However, the "decision" he is referring to was not actually a rating decision itself, but was the cover letter that goes out with the rating decision and that explains the decision made by the RO.  In a February 2005 rating decision, the RO awarded entitlement to an earlier effective date for the grant of service connection for diabetes mellitus, type II, to January 20, 2003 with a 10 percent disability rating from this date and then granted an increased disability rating of 20 percent from September 29, 2003.  It also denied service connection for PTSD.  

However, in the cover letter sent with this rating decision, the RO erroneously stated that the disability for which the earlier effective date was granted was PTSD rather than diabetes mellitus, type II.  In addition, it stated that the effective date for service connection assigned was October 21, 1999 rather than January 20, 2003.  Nevertheless, the RO also correctly stated that service connection for PTSD was denied.  The Veteran has pointed out this inconsistency in the letter and, therefore, he was well aware of it.

The Board acknowledges the inconsistency in the cover letter and regrets the confusion it caused the Veteran.  The underlying rating decision, however, is the ultimate source of VA's decision.  VA does not assign an earlier effective date until service connection is granted and an initial effective date has already been assigned.  The Veteran was not a novice at this process at this time as he was service-connected for quite a number disabilities already, and had been seeking multiple claims over the prior two years, including service connection for his diabetes mellitus, type II, and this was the disability for which he had the earlier effective date claim pending.  

Thus, it would appear that this was merely an administrative error on the part of the RO in providing an erroneous cover letter describing the findings in the February 2005 rating decision to the Veteran.  However, such an error does not impart any entitlement to the Veteran.

The Board understands the Veteran's confusion in this matter and that this may possibly have been resolved much earlier.  Unfortunately, this was not done and the RO and the Veteran continued to work from different viewpoints of what was the status of the Veteran's claim.  The good news is that, despite that, the Veteran was eventually successful in his quest for service connection and has been awarded a 70 percent disability rating from the date he filed his claim.  The Board commends him for his perseverance in seeing his claim through.

However, as for the Veteran's appeal, the law is controlling in this matter.  Essentially, there is no entitlement to benefits until a claim is filed by the Veteran with VA identifying the benefits sought.  In the present case, the earliest possible date a claim can be construed to have been received for service connection for PTSD is January 20, 2004, when the Veteran's first statement regarding stressful events in Vietnam was received.  The Veteran himself admits that no claim was submitted prior to such date.  The Board is sympathetic to the Veteran and the fact that he was given incorrect information that misled him to believe that he was granted service connection for PTSD prior to when he actually was and at a date earlier than January 20, 2004, when a claim for service connection can first be construed to have been filed.  The law, however, prohibits the Veteran from entitlement to benefits before a claim is filed, and the Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.  Therefore, the Board must deny the claim for an effective date earlier than January 20, 2004 for the grant of service connection for PTSD as it is without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an effective date earlier than January 20, 2004 for the grant of service connection for PTSD is denied.


REMAND

The Board remands the Veteran's claim for a disability rating in excess of 70 percent for service-connected PTSD for due process compliance.

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

Here, the Veteran submitted a VA Form 21-4138 in August 2014, which the RO took as a claim for an increased disability rating for his service-connected PTSD.  By rating decision issued in December 2014, the RO granted an increased disability rating from 10 percent to 70 percent effective the date the claim was received.  In July 2015, the RO received the Veteran's VA Form 21-0958, Notice of Disagreement, in which he expressed disagreement with both the effective date and evaluation assigned.  In an April 2016 rating decision, the RO granted an earlier effective date for the award of the 70 percent disability rating to January 20, 2004, the date of service connection, thereby granting that benefit in full.  However, the Veteran's claim for a higher disability rating remains pending.  Since those decisions did not grant the maximum benefit under the law, the Veteran's claim remains in controversy.  See AB v. Brown, 6 Vet. App. 3, 38 (1992).

To date, the RO has not recognized the Veteran has a pending appeal for a higher disability rating for his service-connected PTSD.  Consequently, the Board finds that it is appropriate to pick up the Veteran's claim and remand it to the RO for appropriate action.

Consequently, the Board remands this claim for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a Statement of  the Case as to the issue of entitlement to a disability rating in excess of 70 percent for his service-connected PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


